Citation Nr: 0636928	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-11 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946 and from January 1949 to January 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The Board remanded the case for 
further development in October 2004, and that development was 
completed by the VA Appeals Management Center in Washington, 
DC.  The case has since been returned to the Board for 
appellate review.

A hearing was held on January 6, 2004, in Jackson, 
Mississippi, before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is in the claims file.


FINDING OF FACT

The veteran has not been shown to have lung disease that is 
causally or etiologically related to his military service.


CONCLUSION OF LAW

Disability from residuals of asbestos exposure was not 
incurred in active service. 38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must ensure that the claim has been properly 
processed before reaching the merits of the appeal.  Upon 
receipt of a substantially complete application for benefits, 
VA must notify the claimant what information or evidence is 
needed in order to substantiate the claim and it must assist 
the claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before 
the initial unfavorable decision on a claim for VA benefits, 
and it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO did provide the appellant with notice in 
July 2002, prior to the initial decision on the claim in 
September 2002, as well as in November 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the Board finds that the requirements with respect 
to the content of the notice were met in this case.  The RO 
informed the veteran in the notice letters about the 
information and evidence that was necessary to substantiate 
his claim for service connection.  Specifically, the July 
2002 and November 2004 letters stated that the evidence must 
show that that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The July 2002 letter also indicated that 
the evidence must show that the veteran was exposed to 
asbestos in service and that the exposure caused a disease or 
injury that has continued since his discharge.  Additionally, 
the March 2003 statement of the case (SOC) and the September 
2003 and August 2006 supplemental statements of the case 
(SSOC) notified the veteran of the reasons for the denial of 
his application and, in so doing, further informed him of the 
evidence that was needed to substantiate his claim prior to 
subsequent adjudication of the appeal.  

The RO also notified the veteran in the letters about the 
information and evidence that VA would seek to provide.  In 
particular, the July 2002 and November 2004 letters indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  The July 2002 and 
November 2004 letters notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them, 
and both letters requested that submit evidence pertaining to 
his claimed asbestos exposure.  The July 2002 and November 
2004 letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the July 2002 letter 
informed the veteran that it was ultimately his 
responsibility to provide information or evidence to support 
his claim, and the November 2004 letter stated that it was 
his responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth element" 
under Pelegrini, the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decision, SOC, and SSOCs 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.

Essentially, the law requires that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Given VA's compliance 
with of the four notice requirements in this case, the Board 
finds that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Those five elements are 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In this appeal, the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.  The August 
2006 SSOC informed the veteran that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The SSOC also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The veteran was also afforded a 
VA examination in November 2005, pursuant to the board's 
remand. 

The Board observes that the veteran's complete service 
personnel records are not associated with the claims file.  
In accordance with the law and regulations, however, the RO 
continued its efforts to obtain all relevant medical records 
until it was reasonably certain that such records did not 
exist or that further efforts to obtain those records would 
be futile.  In this regard, the RO requested that the 
National Personnel Records Center furnish records of asbestos 
exposure in service or of the jobs the veteran performed.  A 
June 2003 response indicated that the standard source 
documents were unavailable, but other documents were provided 
instead.  

The RO made an additional request for evidence of the 
veteran's claimed asbestos exposure, but another response 
from NPRC in December 2004 indicated that such records were 
destroyed by the fire at the National Personnel Records 
Center in St. Louis, Missouri in 1973.  It was also noted 
that that the information could not be recovered or 
reconstructed.  Based on the foregoing, the Board concludes 
that VA has done everything reasonably possible to assist the 
veteran in obtaining his complete service personnel records.  
The veteran has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
Thus, the Board finds in compliance with its remand and the 
applicable development procedures that there is no indication 
that there is additional available evidence to substantiate 
the veteran's claim that has not been associated with the 
claims folder.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that there are no statutes specifically 
dealing with asbestos and service connection for asbestos 
related diseases, and the Secretary of VA has not promulgated 
any specific regulations. However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims. See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, asbestos-related diseases (May 11, 1988). 
The information and instructions contained in the DVB 
Circular have since been included in VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C. (hereinafter M 21-1MR).  In addition, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims. VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure. M 21-1MR.  
When considering VA compensation claims, rating boards have 
the responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and of ensuring that development is accomplished to ascertain 
whether or not there was pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the pertinent latency and exposure information.  

The VA Manual notes that asbestos particles have a tendency 
to break easily into tiny dust particles that can float in 
the air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
plural effusion and fibrosis, pleural plaque, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  The Manual also notes that lung 
cancer associated with asbestos exposure originates in the 
lung parenchyma, rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch products and brake linings, manufacture and 
insulation of roofing and flooring materials, and sheet and 
pipe products..  High exposure to asbestos and the high 
prevalence of disease have been noted in insulation and 
shipyard workers.  This is significant considering that, 
during World War II, several million people were employed in 
shipyards and U.S. Navy Veterans were exposed to asbestos 
since it was used extensively in military ship construction.  
Many of these people have only recently come in for medical 
attention because the latency period varies from 10 to 45 or 
more years between first exposure and development of the 
disease.  Also of significance is that the exposure to 
asbestos may be brief, (as little as a month or two) or 
indirect (bystander's disease).  The Manual goes on to note 
that the clinical diagnosis of asbestosis requires a history 
of asbestos exposure and radiographic evidence of parenchymal 
lung disease.

The pertinent parts of the Manual guidelines of service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran in any 
particular case was exposed to asbestos in-service.  Dyment 
v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. 
Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In considering the evidence of record in this case, the Board 
concludes that the veteran does not meet the requirements for 
service connection for residuals of asbestos exposure.  The 
veteran's service medical records do not show any complaints, 
treatment, or diagnosis of residuals of asbestos exposure, 
and the medical evidence of record shows that he did not seek 
any pertinent treatment for many decades following his 
separation from service.  Thus, there is no direct evidence 
that residuals of asbestos exposure were manifested in 
service or for many years thereafter, although the Board 
recognizes that such residuals may not be apparent until long 
after service.

The veteran has stated that he served as a gunner aboard a 
refrigerated barge during World War II and that he would 
spend time in the refrigeration unit to escape the extreme 
heat.  He also alleged that pipes in his sleeping area were 
sprayed with asbestos.  The veteran's service personnel 
records do show that his military occupational specialty was 
an anti-aircraft machine gunner during his first period of 
service and that he participated in battles and campaigns in 
New Guinea, the South Philippines, and Luzon, but those 
records do not confirm his service aboard a barge.  However, 
as noted previously, the veteran's complete service personnel 
records are not available.  Nevertheless, even assuming 
without conceding for the sake of discussion that the veteran 
was exposed to asbestos during his period of service, the 
medical evidence does not establish that he currently has 
residuals of asbestos exposure that are causally or 
etiologically related to such in- service exposure. 

Private medical records show that a chest x-ray was obtained 
in October 1993, which was interpreted as revealing findings 
compatible with pulmonary asbestosis.  Also, VA medical 
records dated in January 2002 indicated that the veteran 
underwent a health screening and was given a baseline chest 
x-ray for a patient with a history of asbestosis.  The 
January 2002 x-ray reportedly revealed mild atypical pleural 
thickening.  The veteran, however, was not diagnosed with 
asbestosis or any other lung condition following those two 
chest x-rays.  

Moreover, the VA examiner in November 2005 diagnosed the 
veteran as having asymptomatic asbestos exposure with no 
evidence of pulmonary asbestosis and mild chronic obstructive 
pulmonary disease due to the veteran's smoking history.  The 
examiner noted that he had reviewed the veteran's claims 
file, including the veteran's private medical records, and 
explained that a high resolution CT chest scan was more 
sensitive and specific for the diagnosis of asbestosis as 
opposed to a plain chest x-ray.  He also noted that the 
veteran's pulmonary function tests were not as restrictive as 
one would see in pulmonary asbestosis.  Based on those 
diagnostic tests, the examiner concluded that the veteran did 
not have objective evidence of pulmonary asbestosis.  The 
examiner observed that the CT high resolution chest scan 
revealed some pleural and parenchymal scarring and 
calcification in the pleural thickening that was nonspecific 
and could represent asbestos exposure.  Nevertheless, he 
stated that the finding was asymptomatic and did not cause 
any respiratory disability.  

The VA examiner further commented that the veteran's in-
service asbestos exposure was not heavy or long and that he 
did not know how much asbestos was related to his post-
service jobs.  As such, he opined that it would be unlikely 
that the findings on the high resolution CT chest scan were 
related to service and that for him to say with any degree of 
medical certainty would be resorting to mere speculation.  

Based on the entire record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of asbestos exposure.  
The Board finds especially persuasive the opinion of the VA 
doctor in November 2005, following examination of the veteran 
and review of all the medical information, that the evidence 
does not support a finding of any residual disability from 
asbestos exposure.  The opinion has great probative value 
because the physician provided an explanation of the various 
findings, including the medical evidence that appears to 
support the claim, taking into account the specific factual 
history in this case.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (the probative value of medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches).  

The Board appreciates the veteran's service on behalf of his 
country.  In evaluating the evidence, however, the Board must 
base its decision on competent medical evidence.  Since the 
veteran is not a medical professional, his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or a diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim in this case.  Thus, the benefit of the doubt 
rule favoring the claimant where the evidence is evenly 
balanced does not apply.  Accordingly, service connection for 
residuals of asbestos exposure is not warranted and the 
appeal must be denied.  









ORDER

Service connection for residuals of asbestos exposure is 
denied.



____________________________________________
	CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


